Hooker, J.
This cause is before us upon writ of error, the assignments of error being “(1) that the court erred in directing a verdict for the plaintiff; (2) that the court erred in not directing a verdict for the defendant.” It is said that the assignments are not sufficiently specific, under Cir. Ct. Rule No. 47, and Sup. Ct. Rule No. 11.
In Johnson v. Ballou, 25 Mich. 460, it is said:
“The right to review rests, therefore, on the last paragraph in the third assignment of error, and it is that the judge erred ‘ in directing the said jury to find a verdict in favor of the defendant.’ It is manifest that this assignment of error affords no light as to what specific objections are leveled at the ruling excepted to. It assumes that a fault is lurking somewhere in the record, which judicial scrutiny may discover, but it fails to indicate in any way either where or what the fault is. By recurring to the briefs, we are led to understand that the parties wish to elicit an opinion upon several topics, which, as already stated, are not before us in such shape as to render it prudent to examine them.”
The court did not expressly state that the assignment was bad. On the contrary, it reversed the case.
In Wheeler & Wilson Manfg. Co. v. Walker, 41 Mich. 241, an assignment, in substance, that “judgment ought to have been rendered for the plaintiff,” was said to be “too general to be noticed,” and did not indicate any question possessing merit. In Alberts v. Village of Vernon, 96 Mich. 551, error was assigned on a refusal to direct a verdict for the defendant. The assignment was held bad. It did not show whether the question went to the merits, or was based upon some technical point. It afforded no information to- the trial court concerning the real point relied on, and was therefore unfair to him. In Hecock v. Van Dusen, 96 Mich. 573, the assignment was that the court erred in rendering judgment for the defend'ants. It was held bad. In McCammon v. Railroad Co., 103 Mich. 104, a verdict was directed in favor of the plaintiff, and error was assigned on this direction. The court held the assignment bad, but considered the case, *435and affirmed it. The case of Conely v. Dudley, 111 Mich. 122, may seem exceptional, as the case was reversed upon the assignment that “the court erred in directing a verdict for the defendant.” The case appears to be in a nutshell, no testimony being offered by the defense, and there was no possible uncertainty as to what was meant. In Michigan Mut. Life Ins. Co. v. Mather, 113 Mich. 357, the assignment was that the court erred in refusing to direct a verdict for the defendant. The’ question does not appear to have been raised, and the case was affirmed on other points. The decisions are uniform upon the question, unless the case of Conely v. Dudley, supra, should be thought to be inconsistent. It was looked upon as exceptional, and was not intended to change the rule, but, rather, as not being within the rule, because not within its reason; the only possible question being whether there was evidence requiring the submission of the case to the jury.
It is unnecessary to consider other questions. The judgment is affirmed.
The other Justices concurred.